Citation Nr: 0433370	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran filed a timely notice of disagreement in 
response to a July 2002 rating decision by the Regional 
Office.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.  

In July 2002, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim of entitlement to service connection for 
glaucoma.

A more recent RO decision in September 2003 determined the 
veteran did not file a timely notice of disagreement (NOD) in 
response to that July 2002 RO rating decision denying his 
claim.  And this is the issue currently before the 
Board of Veterans' Appeals (BVA or Board).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In a July 2002 rating decision and notification letter, 
the RO denied the veteran's claim for service connection for 
glaucoma.  

3.  A notice of disagreement to the July 2002 rating decision 
was received by the RO on August 19, 2003, more than one year 
following the July 2002 letter notifying the veteran of the 
decision.




CONCLUSION OF LAW

The requirements for a timely notice of disagreement to the 
July 2002 rating decision, which denied service connection 
for glaucoma, have not been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.103, 20.200, 20.201, 20.300, 20.302, 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The July 2003 rating 
decision appealed and the October 2003 statement of the case, 
as well as the April 2002 letter to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the April 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  Also, he was provided several opportunities to 
submit additional evidence in support of his claim - 
including following the RO's April 2002 VCAA letter.  
However, there is no indication that other evidence, 
specifically pertaining to his claim on appeal, needs to be 
obtained.  So the Board finds that the duty to assist has 
been satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the April 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection in July 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
New Orleans, and the RO did just that.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (where VA receives a notice of disagreement 
(that raises a new issue) in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2002 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).



With respect to the VCAA letter of April 2002, the veteran 
was not informed that he had up to one year to submit 
evidence.  But, it has been more than one year since the 
April 2002 letter.  Nonetheless, on December 16, 2003, the 
President signed H.R. 2297, the Veterans Benefits Act of 2003 
(the Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



VA laws and regulations prescribe specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs the veteran of the decision, he 
is also informed of his appellate rights and the procedure 
for exercising those rights.  Appellate review of an RO 
decision is initiated by the filing of a notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
is furnished by the RO, completed by filing a substantive 
appeal (a VA Form 9 or equivalent statement).  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  However, 
the veteran does not have an unlimited period of time in 
which to initiate appellate review.  An NOD must be filed 
within one year from the date of the mailing of the notice of 
the decision being appealed.  38 U.S.C.A. § 7105(b)(1).  The 
NOD must express disagreement with the decision by the RO and 
a desire to contest the result.  38 C.F.R. § 20.201.  An NOD 
can be filed by the veteran or by his representative.  
38 C.F.R. § 20.301(a).

Whether a NOD or substantive appeal has been filed on time is 
an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or substantive 
appeal, the claimant will be furnished a SOC.  38 C.F.R. § 
19.34 (2004).

Here is a brief summary and analysis of the relevant facts.  
As mentioned, in a July 2002 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
glaucoma.  The RO sent him a letter that same month notifying 
him of that decision and apprising him of his procedural and 
appellate rights.

The veteran's representative, in April 2002, had submitted a 
copy of a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) executed by the veteran.  His 
representative also had requested that the RO acknowledge 
receipt of the VA Form 21-22 and make "all screens 
available" to him.



In October 2002, the RO received a request from the veteran's 
representative, dated in August 2002, for a search for any 
additional service medical records.  The representative also 
alleged that the RO could not fairly adjudicate the veteran's 
claim because the RO did not have all of the evidence.  In 
response, the RO sent the veteran and his representative a 
letter indicating that the RO already had his complete 
service medical records, and that they were considered in 
making the July 2002 decision in question.  The letter also 
reminded the veteran that he had one year from the date of 
the July 2002 decision to file an NOD.  

A copy of the RO's October 2002 letter to the veteran was 
received by the Board in October 2002 and rerouted back to 
the RO in January 2003.

In August 2003, the veteran's representative submitted a copy 
of a request for a hearing, dated in November 2002.  The 
hearing request also indicated that the veteran disagreed 
with the RO's October 2002 letter.  The veteran's 
representative, in his August 2003 letter, indicated that he 
had submitted the veteran's hearing request in November 2002, 
but that he was told by someone at the RO that there was no 
record of its receipt at the RO.  But even presuming these 
documents somehow constituted an NOD, they were still 
untimely because they were not received at the RO within one 
year after notification of the RO's July 2002 rating decision 
denying the veteran's claim.  Later in August 2003, the 
veteran attempted to file a substantive appeal by means of a 
VA Form 9 (Appeal to the Board of Veterans' Appeals).  So 
clearly that also was beyond the appeal period.

The RO, in September 2003, sent the veteran and his 
representative an explanation of the procedural history thus 
far and noted that his NOD and substantive appeal were not 
timely filed.  The veteran's representative responded by 
submitting another copy of the November 2002 request for a 
hearing.  The RO issued a statement of the case in October 
2003 on the issue of the timeliness of the veteran's NOD and 
the veteran perfected his appeal concerning this in December 
2003.



In September 2004, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board.  
According to the transcript, the veteran's representative 
testified that he believed the representative's copy of the 
October 2002 letter was mistakenly sent to the Board, 
instead, and that proper notification was not achieved 
because the letter was not sent to the representative.  He 
further alleged that, as a result, the presumption of 
administrative regularity did not attach.

After reviewing the relevant evidence in this case, the Board 
finds that the appellant failed to file a timely NOD.  It is 
clear from the record that the RO sent a rating decision and 
cover letter with all of the required information to the 
veteran in July 2002, and neither the veteran nor his 
representative has disputed that.  While the Board 
acknowledges that the veteran's representative submitted a 
request for records in October 2002 and alleged that the RO 
could not fairly adjudicate his claim, the representative's 
statement, alone, cannot be construed as an NOD because the 
representative did not indicate the veteran disagreed with 
the July 2002 rating decision.  See 38 C.F.R. § 20.201 (an 
NOD must be in terms that can reasonably be construed as 
disagreement with the RO's determination).

It is well settled that "the presumption of [administrative] 
regularity supports the official acts of public officers," 
see Butler v. Principi, 244 F.3d 1337, 1340 (2001), and 
"that 'clear evidence to the contrary' is required to rebut 
the presumption of regularity, i.e., the presumption that the 
notice was sent in the regular course of government action."  
See Schoolman v. West, 12 Vet. App. 307, 310 (1999).  
"In the absence of clear evidence to the contrary, the 
doctrine presumes that public officers have properly 
discharged their official duties."   See Butler, supra.  
The veteran's representative's contention that he did not 
receive the October 2002 letter is insufficient to rebut the 
presumption of regularity.  See Schoolman, supra ("an 
appellant's statement of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.").  



Under the circumstances described previously, the veteran and 
his representative were both informed in July 2002 that the 
veteran had until July 2003 to file an NOD in response to the 
RO's unfavorable determination.  And there is no evidence 
that the veteran's copy of the October 2002 letter, which 
reminded him of the July 2003 deadline for filing an NOD, was 
returned to the RO as undeliverable or that he attempted to 
file his NOD prior to August 2003.  The August 2003 receipt 
of his NOD was clearly more than one year from the date of 
notification of the pertinent rating action.  In addition, he 
did not request an extension of the period for filing an NOD 
for good cause or respond to the RO's October 2002 letter.  
And, although the Board concedes that his representative's 
copy of the October 2002 letter was likely received by the 
Board in error, his representative's nonreceipt of the letter 
did not absolve the veteran or his representative of the 
responsibility to file a timely NOD in response to the RO's 
July 2002 rating decision.  See 38 C.F.R. § 20.302(a) 
(a claimant must file an NOD in response to the RO's 
determination within one year from the date that the RO mails 
notice of the determination).

In short, the veteran has not rebutted the presumption of 
administrative regularity because the RO, in July 2002, 
informed him of the reasons and bases for the decision 
denying his claim and apprised him of his procedural and 
appellate rights, in the event he disagreed with the decision 
and elected to appeal.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. 
§§ 3.103, 19.25.  And since his NOD as to the RO's July 2002 
rating decision was not received within the statutory one-
year window, the Board must conclude that it was untimely 
filed.  

Accordingly, the Board lacks jurisdiction over the veteran's 
claim for service connection for glaucoma, and this claim is 
dismissed.  See 38 C.F.R. § 20.101(d) (the Board may address 
jurisdictional issues, including those involving 
determinations as to the timeliness of a substantive appeal, 
at any stage of a proceeding and may dismiss any case over 
which it determines it does not have jurisdiction).  See also 
VAOPGCPREC 9-99 (Aug. 18, 1999); 38 C.F.R. § 19.4.




ORDER

The veteran failed to file a timely notice of disagreement in 
response to the RO's July 2002 rating decision, so his claim 
for service connection for glaucoma is dismissed.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



